Exhibit 10.2

EXECUTION VERSION

 



GUARANTEE AND COLLATERAL AGREEMENT

dated as of December 3, 2014

among

SPORTSMAN’S WAREHOUSE, INC.,

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.,

the Subsidiaries of Holdings

from time to time party hereto

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Collateral Agent

 



 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I Definitions

1

SECTION

1.01.

 Term Loan Agreement

1

SECTION

1.02.

 Other Defined Terms

1

ARTICLE II Guarantee

4

SECTION

2.01.

 Guarantee

4

SECTION

2.02.

 Guarantee of Payment

4

SECTION

2.03.

 No Limitations, Etc

5

SECTION

2.04.

 Reinstatement

5

SECTION

2.05.

 Agreement to Pay; Subrogation

5

SECTION

2.06.

 Information

5

ARTICLE III Pledge of Securities

6

SECTION

3.01.

 Pledge

6

SECTION

3.02.

 Delivery of the Pledged Collateral

6

SECTION

3.03.

 Representations, Warranties and Covenants

6

SECTION

3.04.

 Certification of Limited Liability Company Interests and Limited Partnership
Interests

7

SECTION

3.05.

 Registration in Nominee Name; Denominations

7

SECTION

3.06.

 Voting Rights; Dividends and Interest, Etc

8

ARTICLE IV Security Interests in Personal Property

9

SECTION

4.01.

 Security Interest

9

SECTION

4.02.

 Representations and Warranties

10

SECTION

4.03.

 Covenants

12

SECTION

4.04.

 Other Actions

14

SECTION

4.05.

 Covenants Regarding Patent, Trademark and Copyright Collateral

15

ARTICLE V Remedies

16

SECTION

5.01.

 Remedies Upon Default

16

SECTION

5.02.

 RESERVED

17

SECTION

5.03.

 Grant of License to Use Intellectual Property

17

SECTION

5.04.

 Securities Act, Etc.

18

ARTICLE VI Indemnity, Subrogation and Subordination

18

SECTION

6.01.

 Indemnity and Subrogation

18

SECTION

6.02.

 Contribution and Subrogation

18

SECTION

6.03.

 Subordination

18

 

 

 

 

i

--------------------------------------------------------------------------------

 

ARTICLE VII Miscellaneous

19

SECTION

7.01.

Notices

19

SECTION

7.02.

Security Interest Absolute

19

SECTION

7.03.

Survival of Agreement

19

SECTION

7.04.

Binding Effect; Several Agreement

19

SECTION

7.05.

Successors and Assigns

19

SECTION

7.06.

Collateral Agent’s Fees and Expenses; Indemnification

19

SECTION

7.07.

Collateral Agent Appointed Attorney-in-Fact

20

SECTION

7.08.

Applicable Law

20

SECTION

7.09.

Waivers; Amendment

20

SECTION

7.10.

WAIVER OF JURY TRIAL

21

SECTION

7.11.

Severability

21

SECTION

7.12.

Counterparts

21

SECTION

7.13.

Headings

21

SECTION

7.14.

Jurisdiction; Consent to Service of Process

21

SECTION

7.15.

Termination or Release

22

SECTION

7.16.

Additional Subsidiaries

22

SECTION

7.17.

Right of Setoff

22

SECTION

7.18.

ABL Priority Collateral

22

SECTION

7.19

Intercreditor Agreement

22

 

 

Schedules

 

Schedule I

Subsidiary Guarantors

 

Schedule II

Equity Interests; Pledged Debt Securities

 

Schedule III

Intellectual Property

 

Schedule IV

Commercial Tort Claims

 

 

Exhibits

 

Exhibit A

Form of Supplement

 

Exhibit B

Form of Perfection Certificate

 

Exhibit C-1

Form of Short Form Trademark Security Agreement

 

Exhibit C-2

Form of Short Form Patent Security Agreement

 

Exhibit C-3

Form of Short Form Copyright Security Agreement

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT dated as of December 3, 2014 (this
“Agreement”), among SPORTSMAN’S WAREHOUSE, INC., a Utah corporation (the
“Borrower”), SPORTSMAN’S WAREHOUSE HOLDINGS, INC., a Delaware corporation
(“Holdings”), the Subsidiaries of Holdings from time to time party hereto and
CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”).

PRELIMINARY STATEMENT

Reference is made to the Term Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among the Borrower, Holdings, the lenders from time to time party
thereto (the “Lenders”) and Cortland Capital Market Services LLC, as
administrative agent (in such capacity, together with its successors and
assigns, in such capacity, the “Administrative Agent”) and Collateral Agent.

The Lenders have agreed to extend credit to the Borrower pursuant to, and upon
the terms and conditions specified in, the Term Loan Agreement. The obligations
of the Lenders to extend credit to the Borrower are conditioned upon, among
other things, the execution and delivery of this Agreement by the Borrower and
each Guarantor (as defined below). Each Guarantor is an affiliate of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Term Loan Agreement and is willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.

The Intercreditor Agreement governs the relative rights and priorities of the
Secured Parties in respect of the Term Priority Collateral and the ABL Priority
Collateral. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Term Loan Agreement. (a)    Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
Term Loan Agreement. All capitalized terms defined in the New York UCC (as such
term is defined herein) and not otherwise defined in this Agreement or in the
Term Loan Agreement have the meanings specified therein. All references to the
Uniform Commercial Code shall mean the New York UCC; provided that, if by reason
of mandatory provisions of law, any or all of the perfection or priority of the
security interest in any collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the state of New York, the term
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection of priority and for purposes of definitions related to such
provisions.

(b)    The rules of construction specified in Section 1.02 of the Term Loan
Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Agent” shall have the meaning assigned to such term in the Intercreditor
Agreement.

“ABL Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Secured Parties” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

 

--------------------------------------------------------------------------------

 

“Borrower” shall have the meaning assigned to such term in the preamble.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 6.02.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent and Required Lenders
establishing the Collateral Agent’s Control with respect to any Commodity
Account.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 6.02.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC,
(iii) in the case of any Securities Account, “control” as described in
Section 9-106 (c) of the UCC and (iv) in the case of any Commodity Contract,
“control,” as such term is defined in Section 9-106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreements, the Securities Account Control Agreements and the Commodity Account
Control Agreements.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

“Copyright Security Agreement” means each Copyright Security Agreement among the
Grantors, or any of them, and the Collateral Agent, for the benefit of the
Secured Parties, in substantially the form of Exhibit C-3, pursuant to which the
Grantors have granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all their respective Copyrights.

“Copyrights” shall mean all of the following: (a) all copyright rights in any
work subject to the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, and (b) all registrations
and applications for registration of any such copyright in the United States or
any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any successor office or any similar office in any other
country).

“Deposit Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent and Required Lenders
establishing the Collateral Agent’s Control with respect to any Deposit Account.

“Discharge of the ABL Obligations” shall have the meaning assigned to such term
in the Intercreditor Agreement.

“Discharge of the Obligations” occurs when the Commitments have terminated or
expired and all Obligations (other than indemnification Obligations for which no
claims have been made) of all Loan Parties have been paid in full.

“Excluded Assets” shall have the meaning assigned to such term in the Term Loan
Agreement.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“General Intangibles” shall mean all General Intangibles (as defined in the New
York UCC), including choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including all rights
and interests in partnerships, limited partnerships, limited liability companies
and other unincorporated entities, corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Hedging Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Accounts.

“Grantors” shall mean the Borrower and the Guarantors.

 

2

--------------------------------------------------------------------------------

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature, including inventions, designs, Patents, Copyrights,
Trademarks, Licenses, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Intercreditor Agreement” shall have the meaning assigned to such term in the
Term Loan Agreement.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Notice of Assignment” shall mean a notice of assignment delivered pursuant to
the provisions of the Assignment of Claims Act of 1940, 31 U.S.C. § 3727(c), as
now and hereafter in effect, or any successor statute.

“Obligations” shall have the meaning assigned to such term in the Term Loan
Agreement

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patent Security Agreement” means each Patent Security Agreement among the
Grantors, or any of them, and the Collateral Agent, for the benefit of the
Secured Parties, in substantially the form of Exhibit C-2, pursuant to which the
Grantors have granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all their respective Patent.

“Patents” shall mean all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office (or any successor or any similar offices in any other country), and
(b) all reissues, continuations, divisions, continuations- in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each of
Holdings and the Borrower.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Secured Parties” shall have the meaning assigned to such term in the Term Loan
Agreement.

“Securities Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent and Required Lenders
establishing the Collateral Agent’s Control with respect to any Securities
Account.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01(a).

“Subsidiary Guarantor” shall have the meaning assigned to such term in the Term
Loan Agreement.

 

3

--------------------------------------------------------------------------------

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademark Security Agreement” means each Trademark Security Agreement among the
Grantors, or any of them, and the Collateral Agent, for the benefit of the
Secured Parties, in substantially the form of Exhibit C-1, pursuant to which the
Grantors have granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all their respective Trademarks.

“Trademarks” shall mean all of the following: (a) all trademarks, service marks,
trade names, corporate names, company names, business names trade styles, trade
dress, logos, certification marks, fictitious business names, internet domain
names and all other source or business identifiers and designs and general
intangibles of like nature, whether statutory or common law, whether registered
or unregistered, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof and (b) all goodwill associated therewith or symbolized
thereby.

ARTICLE II

Guarantee

SECTION 2.01.  Guarantee. (a) Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the punctual payment and performance of the Obligations (whether at
the stated maturity, by acceleration, demand or otherwise). Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any Obligation, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.

(b)    If and to the extent required in order for the Obligations of any
Guarantor to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of such Guarantor
hereunder shall be limited to the greatest amount that can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under Article VI. Each
Guarantor acknowledges and agrees that (i) such Guarantor (as opposed to its
creditors, representatives of creditors or bankruptcy trustee, including such
Guarantor in its capacity as debtor in possession exercising any powers of a
bankruptcy trustee) has no personal right under such laws to reduce, or request
any judicial relief that has the effect of reducing, the amount of its liability
under this Agreement, (ii) such Guarantor (as opposed to its creditors,
representatives of creditors or bankruptcy trustee, including such Guarantor in
its capacity as debtor in possession exercising any powers of a bankruptcy
trustee) has no personal right to enforce the limitation set forth in this
Section 2.01(b) or to reduce, or request judicial relief reducing, the amount of
its liability under this Agreement, and (iii) the limitation set forth in this
Section 2.01(b) may be enforced only to the extent required under such laws in
order for the such Guarantor’s Obligations to be enforceable under such laws and
only by or for the benefit of a creditor, representative of creditors or
bankruptcy trustee of such Guarantor or other Person entitled, under such laws,
to enforce the provisions thereof.

(c)    Each Guarantor agrees that the Borrower’s Obligations may at any time and
from time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.01(b) without impairing the validity
or enforceability of the guaranty contained in this Article II and without
affecting the claims, interests, rights and remedies of any Secured Party
hereunder.

(d)    The guaranty contained in this Article II shall remain in full force and
effect until Discharge of the Obligations, notwithstanding that from time to
time during the term of the Term Loan Agreement, the Borrower may be free from
any Obligations.

SECTION 2.02.  Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

 

4

--------------------------------------------------------------------------------

 

SECTION 2.03.  No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, impairment of or failure to perfect, surrender, alteration or
compromise, and shall not be subject to any defense (other than a defense of
payment or performance) or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement (other than the termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15), (iii)
the release of any security held by the Collateral Agent or any other Secured
Party for the Obligations or any of them (other than the termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15 or a
release of any such security pursuant to the Loan Documents), (iv) any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the Discharge of the
Obligations). Each Guarantor expressly authorizes the Collateral Agent to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and, subject to the terms
hereof, direct the order and manner of any sale thereof at the direction of the
Required Lenders or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the Discharge of the Obligations. The
Collateral Agent and the other Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent that the Discharge of the Obligations has
occurred. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04.  Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05.  Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, subject to any applicable grace periods
set forth in the Term Loan Agreement, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in accordance with Section 7.03
of the Term Loan Agreement, in cash the amount of such unpaid Obligation. Upon
payment by any Guarantor of any sums to the Collateral Agent as provided above,
all rights of such Guarantor against the Borrower or any other Guarantor arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

SECTION 2.06.  Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

5

--------------------------------------------------------------------------------

 

ARTICLE III

Pledge of Securities

SECTION 3.01.  Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, for the ratable benefit of the Secured Parties, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, all of such Grantor’s right, title, interest in, powers,
privileges and preferences pertaining or incidental thereto, to and under (a)(i)
the Equity Interests owned by such Grantor on the date hereof (including all
such Equity Interests listed on Schedule II), (ii) any other Equity Interests
obtained in the future by such Grantor and (iii) the certificates representing
all such Equity Interests (all the foregoing collectively referred to herein as
the “Pledged Stock”); provided, however, that the Pledged Stock shall not
include more than 65% of the issued and outstanding voting Equity Interests of
any CFC to the extent the pledge of any greater percentage would reasonably be
expected to result in adverse tax consequences to the Holdings and its
Subsidiaries, taken as a whole, (b)(i) the debt securities held by such Grantor
on the date hereof (including all such debt securities listed opposite the name
of such Grantor on Schedule II), (ii) any debt securities in the future issued
to such Grantor and (iii) the promissory notes and any other instruments
evidencing such debt securities (all the foregoing collectively referred to
herein as the “Pledged Debt Securities”), (c) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01, (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”). Notwithstanding anything herein to the contrary, in no event shall
the security interest granted hereunder attach to, and the term “Pledged
Collateral” shall not include any, Excluded Assets.

SECTION 3.02.  Delivery of the Pledged Collateral. (a) Subject to the
limitations set forth below, each Grantor agrees promptly to deliver or cause to
be delivered to the Collateral Agent any and all certificates, instruments or
other documents representing or evidencing Pledged Securities.

(b)    Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Debt Securities with a face value in excess
of (i) individually, $250,000 or (ii) in the aggregate, $500,000.

(c)    Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities required to be delivered
pursuant to paragraphs (a) and (b) of this Section 3.02 shall be accompanied by
undated stock powers duly executed in blank or other undated instruments of
transfer satisfactory to the Collateral Agent and Required Lenders and duly
executed in blank and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment satisfactory
to the Collateral Agent and Required Lenders and duly executed by the applicable
Grantor. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the applicable securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of the pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

SECTION 3.03.  Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a)    As of the Closing Date, Schedule II (as the same may be amended from time
to time) correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder;

(b)    the Pledged Stock and Pledged Debt Securities (with respect to any
Pledged Stock or Pledged Debt Securities not issued by a Loan Party or a
Subsidiary thereof to the best of such Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law;

(c)    except for the security interests granted hereunder (or the Liens
permitted under Section 6.02 of the Term Loan Agreement), each Grantor (i) is
and, subject to any transfers made in compliance with the Term Loan Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Grantor, (ii) holds the
same free and clear of all Liens, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than any of the foregoing
made in compliance with the Term Loan Agreement, and (iv) subject to
Section 3.06, will cause any and all Pledged Collateral, whether

 

6

--------------------------------------------------------------------------------

 

for value paid by such Grantor or otherwise, to be forthwith deposited with the
Collateral Agent and pledged or assigned hereunder;

(d)    except for restrictions and limitations imposed by the Loan Documents,
securities laws generally or except to the extent permitted under
Section 6.06(b) of the Term Loan Agreement, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or any contractual
restriction of any nature, that might prohibit, impair, delay or otherwise
affect the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e)    each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents), however
arising, of all persons whomsoever;

(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than (i) such as have been obtained and are in full force
and effect and (ii) filing of Uniform Commercial Code financing statements);

(g)    by virtue of the execution and delivery by each Grantor of this
Agreement, when any Pledged Securities (accompanied by undated stock powers duly
executed in blank or other undated instruments of transfer satisfactory to the
Collateral Agent and Required Lenders and duly executed in blank) are delivered
to the Collateral Agent in accordance with this Agreement and upon completion of
the filing of Uniform Commercial Code financing statements in each governmental,
municipal or other office specified on Schedule 3.18(a) to the Term Loan
Agreement (or specified by notice from the Borrower to the Administrative Agent
after the Closing Date in the case of filings required by Sections 5.06 or 5.12
of the Term Loan Agreement), the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations and, subject to the
Intercreditor Agreement, such lien and security interest will be prior to all
other Liens on such Pledged Securities except for unrecorded Liens permitted by
the Term Loan Agreement which have priority over the Liens on such Pledged
Securities by operation of law;

(h)    the pledge effected hereby is effective to vest in the Collateral Agent,
for the ratable benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein and, subject to Section 5.15
of the Term Loan Agreement, all actions by any Grantor necessary or desirable to
perfect the Lien on the Pledged Collateral have been duly taken; and

(i)    as of the Closing Date, each Grantor has noted, or has caused the issuer
of such Pledged Stock to note, on the books and records of such issuer, a copy
of which recording or registration has been provided to Collateral Agent, the
transfer of the security interest in the Pledged Stock of such issuer as
provided for in this Agreement, including the following legend:

PURSUANT TO THAT CERTAIN GUARANTEE AND COLLATERAL AGREEMENT DATED ON OR ABOUT
DECEMBER 3, 2014 (AS FROM TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED), CERTAIN [STOCKHOLDERS] [MEMBERS] HAVE, UNDER THE
CIRCUMSTANCES SPECIFIED IN SUCH GUARANTEE AND COLLATERAL AGREEMENT, EMPOWERED
CORTLAND CAPITAL MARKET SERVICES LLC, AS COLLATERAL AGENT, TO VOTE THE INTERESTS
[REPRESENTED BY THE STOCK HEREOF] PLEDGED PURSUANT TO SUCH GUARANTEE AND
COLLATERAL AGREEMENT.

SECTION 3.04.  Certification of Limited Liability Company Interests and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership which is a Subsidiary of Holdings (including, without limitation,
the Borrower) and pledged hereunder is not certificated or treated as a security
pursuant to Section 8-103 of the UCC and each Grantor covenants and agrees that
it shall not take any action that causes or otherwise permit an interest in a
limited liability company or limited partnership which is pledged hereunder to
be certificated or treated as a security pursuant to Section 8-103 of the UCC;
provided, that if any Grantor takes any action in violation of the foregoing
provisions of this Section 3.04, such Grantor shall promptly notify the
Collateral Agent in writing of such action and, in such event shall take all
actions required by Section 3.02 and requested by the Required Lenders with
respect to such limited liability company or limited partnership interests.

SECTION 3.05.  Registration in Nominee Name; Denominations. The Collateral
Agent, on behalf of the Secured Parties, shall have the right (at the direction
of the Required Lenders) to hold the Pledged Securities in its own name as
pledgee, in the name of its nominee (as pledgee or as sub-agent) or in the name
of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent. Upon request, each Grantor will promptly give to the
Collateral Agent copies of any material notices or other communications received
by it with respect to the Pledged Securities in its capacity as the registered
owner thereof. In addition, upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall at times have the right to exchange
the certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

7

--------------------------------------------------------------------------------

 

SECTION 3.06.  Voting Rights; Dividends and Interest, Etc. (a)    Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have contemporaneously notified the Grantors of its
intent to exercise its rights under this Agreement (which notice shall be deemed
to have been given immediately upon the occurrence of an Event of Default under
paragraph (g) or (h) of Section 7.01 of the Term Loan Agreement):

(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Term Loan Agreement and the other Loan Documents.

(ii)    [Reserved].

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Loan Agreement, the other Loan Documents and applicable law; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, in trust for the ratable benefit of the Secured Parties and
forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement or instrument of assignment).

(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have given the Grantors contemporaneous written
notice (which notice shall be deemed to have been given immediately upon the
occurrence of an Event of Default under paragraph (g) or (h) of Article VII of
the Term Loan Agreement) of the suspension of their rights under paragraph
(a)(iii) of this Section 3.06, then all rights of any Grantor to dividends,
interest, principal or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 3.06 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 3.06(b) shall be held in trust for the benefit of the
Collateral Agent, segregated from other property or funds of such Grantor and
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement or instrument of assignment). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 7.03 of the Term Loan Agreement.

(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have contemporaneously notified the Grantors
(or shall be deemed to have given notice pursuant to Section 3.06(a)) of its
intent to exercise its rights under this Agreement, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06 shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that unless otherwise directed in
writing by the Required Lenders, the Collateral Agent shall have the right from
time to time following, and during the continuance of an Event of Default, to
permit the Grantors to exercise such rights.

(d)    Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone,
if promptly confirmed in writing, (ii) may be given to one or more of the
Grantors at the same or different times and (iii) may suspend the rights of the
Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without suspending
all such rights (as specified by the Collateral Agent at the direction of the
Required Lenders) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

(e)    Each Grantor hereby authorizes and instructs each issuer of any Pledged
Stock pledged by such Grantor hereunder to comply with any instruction regarding
Collateral Agent’s rights under this Section 3.06 without any other or further
instructions from such Grantor, and each Grantor agrees that each issuer shall
be fully protected in so complying and shall have no duty or right to inquire as
to the Collateral Agent’s authority to give such instruction, including the
payment of any dividends or other payments with respect to the Pledged Stock
directly to the Collateral Agent.

 

8

--------------------------------------------------------------------------------

 

(f)    Each Grantor hereby grants to Collateral Agent or its nominee, on behalf
of Secured Parties, an irrevocable proxy until such time as all Obligations are
paid in full, in cash, to exercise all voting and membership rights relating to
the Pledged Stock in any instance, which proxy shall be coupled with an interest
and only be exercisable upon the occurrence and during the continuance of an
Event of Default. Each Grantor covenants and agrees that prior to the expiration
of such irrevocable proxy pursuant to applicable law, such Grantor will reaffirm
such irrevocable proxy in a manner reasonably satisfactory to the Collateral
Agent. Upon the reasonable request of Collateral Agent, such Grantor agrees to
deliver to Collateral Agent, on behalf of Collateral Agent and the other Secured
Parties, such further evidence of such irrevocable proxy or such further
irrevocable proxies to vote the Pledged Stock as Collateral Agent may reasonably
request.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01.  Security Interest. (a)    As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
pledges to the Collateral Agent, for the ratable benefit of the Secured Parties,
and hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”), in all right,
title or interest in or to any and all of the property of such Grantor now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”), including:

(i)       all Accounts;

(ii)      all Chattel Paper;

(iii)     all cash and Deposit Accounts;

(iv)     all Documents;

(v)      all Equipment;

(vi)     all General Intangibles, including all Intellectual Property and
Licenses;

(vii)    all Instruments;

(viii)   all Inventory;

(ix)     all Investment Property;

(x)      all Letter-of-Credit Rights;

(xi)     all Commercial Tort Claims described on Schedule IV;

(xii)    all books and records pertaining to the Article 9 Collateral; and

(xiii)   to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing;

provided , however, that notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute, and the term Article 9
Collateral shall not include, a grant of a security interest in any stock
excluded from the definition of “Pledged Stock” or Excluded Assets.

(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Collateral
or any part thereof and amendments thereto that (i) indicate the Collateral as
“all assets” of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates.
Each Grantor agrees to provide such information to the Collateral Agent promptly
upon request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

9

--------------------------------------------------------------------------------

 

Each Grantor hereby further authorizes the Collateral Agent to execute and/or
file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor (including without limitation the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement), naming any Grantor or the Grantors as debtors and the Collateral
Agent as secured party, and each Grantor agrees to execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request for purposes of the foregoing.

(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d)    [Reserved].

(e)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE RELATIVE RIGHTS AND
REMEDIES OF THE COLLATERAL AGENT AND THE SECURED PARTIES HEREUNDER SHALL BE
SUBJECT TO AND GOVERNED BY THE TERMS OF THE INTERCREDITOR AGREEMENT. IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE TERMS OF THE
INTERCREDITOR AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL
AT ANY TIME THE INTERCREDITOR AGREEMENT IS IN EFFECT.

(f)    All rights of the Collateral Agent hereunder, the Security Interest in
the Collateral and all obligations of each Grantor hereunder shall be absolute
and unconditional irrespective of (i) any lack of validity or enforceability of
any provisions of each of the Term Loan Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (ii) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Term Loan Agreement, any other Loan Document or any other agreement or
instrument, (iii) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (iv) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).

(g)    Notwithstanding anything herein to the contrary, in no event shall the
security interest granted hereunder attach to, and the term “Article 9
Collateral” shall not include, any Excluded Assets.

SECTION 4.02.  Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:

(a)    Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
(except for minor irregularities or deficiencies in title that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect) and has full power and authority to grant to the Collateral Agent, for
the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the
requisite corporate (or other organizational) and, if required, equity-holder
consent or approval of any other person other than any consent or approval that
has been obtained and remains in effect.

(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete as of the Closing Date. Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Article 9
Collateral have been prepared by the Collateral Agent based upon the information
provided to the Administrative Agent and the Secured Parties in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 3.19(a) to the Term Loan Agreement (or specified by notice from the
Borrower to the Administrative Agent after the Closing Date in the case of
filings, recordings or registrations required by Sections 5.06 or 5.12 of the
Term Loan Agreement), which are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in the Article 9 Collateral consisting of United States
Patents, Trademarks or Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the ratable benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed short form and/or a

 

10

--------------------------------------------------------------------------------

 

fully executed Trademark Security Agreement, Patent Security Agreement or
Copyright Security Agreement, in each case, substantially in the form of Exhibit
C- 1, C-2 or C-3 hereof, respectively, or otherwise in form and substance
reasonably satisfactory to the Collateral Agent and Required Lenders, and
containing a description of all Article 9 Collateral consisting of United States
Patents and United States registered Trademarks (and Trademarks and Patents for
which a United States registration is pending or otherwise applied for) and
United States registered Copyrights (and Copyrights for which a United States
registration is pending or otherwise applied for), to the extent any such
Collateral exists, has been delivered to the Collateral Agent for recording by
the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and other than the Uniform Commercial Code
financing statements described in the immediately prior sentence of this
Section 4.02(b), no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of United States Patents, Trademarks or
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

(c)    The Security Interest constitutes (i) a legal and valid security interest
in all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of a fully
executed short form agreement substantially in the form of Exhibit C hereto with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable. Except as subject to the Intercreditor Agreement, the
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Liens expressly permitted pursuant to Section 6.02 of
the Term Loan Agreement that have priority as a matter of law; and

(d)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the Term
Loan Agreement. No Grantor has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
or any security agreement or similar instrument covering any Article 9
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, (iii) any notice under the Assignment of Claims Act or
(iv) any assignment or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 6.02 of the Term Loan Agreement. As of
the Closing Date, no Grantor holds any Commercial Tort Claims in an amount
reasonably estimated to exceed (i) individually, $250,000 or (ii) in the
aggregate, $500,000, other than those listed in Schedule IV hereto.

(e)    Additional Representations and Warranties Regarding Patent, Trademark and
Copyright Collateral.

(i)    Attached hereto as Schedule III is a true and complete schedule of all
issued Patents, Patent applications, Trademark applications and Trademark
registrations, owned by each Grantor (and, with respect to such Schedule III as
it may be amended or supplemented from time to time pursuant to Section 4.03(b),
as of the date of delivery of financials pursuant to Section 5.04(a) of the Term
Loan Agreement), including the name of the registered owner and the
application/registration number, as applicable, of each issued Patent, Patent
application, Trademark application and Trademark registration owned by any
Grantor. Schedule III also sets forth a true and complete schedule of all
Copyright registrations and applications owned by each Grantor as of the Closing
Date (and, with respect to such Schedule III as it may be amended or
supplemented from time to time pursuant to Section 4.03(b), as of the date of
delivery of financials pursuant to Section 5.04(a) of the Term Loan Agreement),
including the name of the registered owner and the application/registration
number of each such Copyright registration and application owned by any Grantor.
Schedule III also sets forth a true and complete schedule of all exclusive
Licenses and all Licenses that are material to each Grantor’s business (other
than Licenses for generally available off-the-shelf software) as of the Closing
Date (and, with respect to such Schedule III as it may be amended or
supplemented from time to time pursuant to Section 4.03(b), as of the date of
delivery of financials pursuant to Section 5.04(a) of the Term Loan Agreement).
Such Grantor is the sole and exclusive beneficial and record owner of the entire
right, title, and interest in and to all Intellectual Property listed as owned
by such Grantor as of the Closing Date on Schedule III (and, with respect to
such Schedule III as it may be amended or supplemented from time to time
pursuant to Section 4.03(b), as of the date of delivery of financials pursuant
to Section 5.04(a) of the Term Loan Agreement), and such Grantor owns, is
licensed to use, or otherwise has sufficient rights

 

11

--------------------------------------------------------------------------------

 

to use all Intellectual Property necessary for the conduct of its business as
currently conducted, except for any such failure to own or possess a license or
right to use that could not reasonably be expected to, individually or in the
aggregate, impair or interfere in any material respect with the operation of the
business conducted by all such Grantors, taken as a whole. On the date hereof,
and to the best of such Grantor’s knowledge, all material registered
Intellectual Property owned by such Grantor is valid, subsisting and, to the
best of such Grantor’s knowledge, enforceable by and in the name of such
Grantor, and has not been abandoned, or allowed to lapse, expire or become
dedicated to the public. Such Grantor has performed all necessary acts and has
paid all registration, renewal and maintenance fees required to maintain each
and every registration and application of material Intellectual Property owned
by such Grantor in full force and effect.

(ii)    Except as could not reasonably be expected to, individually or in the
aggregate, impair or interfere in any material respect with the operation of the
business conducted by all such Grantors, taken as a whole, to the best of such
Grantor’s knowledge, the use of the Intellectual Property owned by each Grantor
and the conduct of such Grantor’s business does not infringe on the Intellectual
Property rights of any Person. No written claim has been asserted and is pending
or, to the best of such Grantor’s knowledge, has been threatened, by any Person
challenging any Grantor’s use of any Intellectual Property, nor does any Grantor
know of any valid basis for any such claim, except as could not reasonably be
expected to, individually or in the aggregate, impair or interfere in any
material respect with the operation of the business conducted by all such
Grantors, taken as a whole.

(iii)    Except as set forth in Schedule III, on the date hereof, (a) none of
the Intellectual Property owned by any Grantor is the subject of any material
licensing agreement pursuant to which such Grantor is the licensor (other than
any Intellectual Property license agreements entered into by such Grantor in the
ordinary course of business that are not material to such Grantor’s business)
and (b) no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound adversely affect such Grantor’s rights to own or use any
material Intellectual Property, and such Grantor has not made a previous
assignment, sale, transfer or agreement constituting or contemplating a present
or future assignment, sale or transfer of any material Intellectual Property
owned by such Grantor that has not been terminated or released.

(iv)    No holding, decision or judgment has been rendered by any Governmental
Authority which limits the validity of (other than office actions issued in the
ordinary course of prosecution of any pending applications for Patents or
applications for registration of other Intellectual Property), or such Grantor’s
ownership or rights to use, any Intellectual Property, except, in each case, as
could not, individually or in the aggregate, reasonably be expected to impair or
interfere in any material respect with the operation of the business conducted
by all such Grantors, taken as a whole.

(v)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, against any Grantor on the date hereof seeking to limit the validity
of any Intellectual Property owned by any Grantor or any Grantor’s ownership
interest therein or right to register the same (other than office actions issued
in the ordinary course of prosecution of any pending applications for Patents or
applications for registration of other Intellectual Property), which, if
adversely determined, could reasonably be expected to impair or interfere in any
material respect with the operation of the business conducted by all such
Grantors, taken as a whole, or result in a Material Adverse Effect.

(vi)    To the best of such Grantor’s knowledge, no third party is infringing
upon or misappropriating any rights of such Grantor in any material Intellectual
Property owned by such Grantor.

SECTION 4.03.  Covenants. (a)    Each Grantor agrees to maintain, at its own
cost and expense, such complete and accurate records with respect to the Article
9 Collateral owned by it as is consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged, and, at such
time or times as the Collateral Agent may reasonably request, promptly to
prepare and deliver to the Collateral Agent a duly certified schedule or
schedules in form and detail satisfactory to the Collateral Agent and Required
Lenders showing the identity, amount and location of any and all Article 9
Collateral.

(b)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.04(a) of the Term
Loan Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by a Responsible Officer of the Borrower identifying in the format of
Schedule III all Intellectual Property registrations or applications of any
Grantor in existence on the date thereof and not then listed on such Schedules
or previously so identified to the Collateral Agent, which Intellectual Property
registrations or applications such Grantor would have been required to list on
Schedule III pursuant to Section 4.02(e) hereof if owned on the Closing Date.

(c)    Each Grantor shall, at its own cost and expense, take any and all
commercially reasonable actions necessary or appropriate to defend title to the
Article 9 Collateral against all persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 6.02 of the Term
Loan Agreement.

 

12

--------------------------------------------------------------------------------

 

(d)    Subject to the limitations set forth herein and in the other Loan
Documents, each Grantor agrees, at its own expense, promptly to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to obtain, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and Taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any promissory note or other instrument having a value in
excess of (i) individually, $250,000 or (ii) in the aggregate, $500,000 and
which is required to be pledged to the Collateral Agent hereunder, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent and Required Lenders.

(e)    Each Grantor will permit any representatives designated by the Collateral
Agent or any Lender, as applicable, to visit and inspect the Article 9
Collateral, all records related thereto and the premises upon which any of the
Article 9 Collateral is located at reasonable times during normal business hours
and upon reasonable prior notice, subject to Section 5.07 of the Term Loan
Agreement, and to make extracts from and copies of such records, and permit any
representatives designated by the Collateral Agent or Lenders to discuss the
affairs of such Grantor with the officers thereof and independent accountants
therefor; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, the Collateral Agent shall not exercise
such rights more often than two times during any calendar year, and such
exercises shall be at such Grantor’s expense; provided further that upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may do any of the foregoing at the expense of such applicable Grantor at
any time without advance notice, and the limitation set forth in the forgoing
proviso shall not apply.

(f)    At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 5.03 or Section 6.02 of the Term Loan Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Term Loan Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(g)    If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other person to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Collateral Agent for the ratable benefit of the Secured Parties. Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other person granting the security interest.

(h)    Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(i)    No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Term Loan Agreement. No Grantor shall make or permit to be
made any transfer of the Article 9 Collateral and each Grantor shall remain at
all times in possession or otherwise in control of the Article 9 Collateral
owned by it, except as permitted by the Term Loan Agreement.

(j)    No Grantor will, without the Collateral Agent’s prior written consent,
grant any extension of the time of payment of any Accounts included in the
Article 9 Collateral, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in the ordinary course of business (x) in connection with the compromise
or collection thereof or (y) in accordance with such prudent and standard
practice used in industries that are the same as or similar to those in which
such Grantor is engaged.

(k)    Each Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 5.02 of the
Term Loan Agreement. Each Grantor irrevocably makes, constitutes and appoints
the Collateral Agent (and all officers, employees or agents designated by the

 

13

--------------------------------------------------------------------------------

 

Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Term Loan Agreement or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of any Grantor hereunder or any Default or Event of Default, at the
direction of the Required Lenders, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems advisable. All sums disbursed by the Collateral
Agent in connection with this paragraph, including attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

SECTION 4.04.  Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

(a)    Instruments. As of the date hereof (i) no amount payable under or in
connection with any of the Collateral is evidenced by any Instrument or Tangible
Chattel Paper other than such Instruments and Tangible Chattel Paper listed in
Section 9 of the Perfection Certificate and each such Instrument and each such
item of Tangible Chattel Paper, to the extent requested by the Collateral Agent,
has been properly endorsed, assigned and delivered to the Collateral Agent,
accompanied by undated instruments of endorsement, transfer or assignment duly
executed in blank. If any Grantor shall at any time hold or acquire any
Instruments with a value greater than (i) individually, $250,000, or (ii) in the
aggregate, $500,000, such Grantor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such undated instruments of
endorsement, transfer or assignment duly executed in blank as the Collateral
Agent may from time to time specify.

(b)    Deposit Accounts. As of the date hereof, it has neither opened nor
maintains any Deposit Accounts other than the accounts listed in Section 5 of
the Perfection Certificate. For each Deposit Account that any Grantor at any
time opens or maintains, such Grantor shall, except to the extent otherwise
excused by this paragraph (b) or not required under the ABL Documents, upon the
Collateral Agent’s request, each Grantor shall obtain an executed and delivered
Deposit Account Control Agreement, from each bank maintaining a Deposit Account
for such Grantor; provided, however, that the Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any instructions or withhold
any withdrawal rights pursuant to any such Deposit Account Control Agreement
from any Grantor unless an Event of Default has occurred and is continuing, or,
after giving effect to any withdrawal, would occur. The provisions of this
paragraph shall not apply to any Deposit Account (i) that is used solely to fund
payroll and payroll taxes and other employee wage and benefit payments in the
ordinary course of business on a current basis, (ii) Deposit Accounts (other
than Deposit Accounts referred to in the foregoing clause (i)) that have an
account balance of less than $250,000 individually and less than $500,000 in the
aggregate for all such Deposit Accounts and (iii) any Deposit Account the
balance of which is swept at the end of each Business Day into a Deposit Account
subject to a Deposit Account Control Agreement among such Grantor, the
depository bank and the Collateral Agent, so long as such daily sweep is not
terminated or modified (other than to provide that the balance in such Deposit
Account is swept into another Deposit Account subject to a Deposit Account
Control Agreement) without the consent of the Collateral Agent.

(c)    Investment Property. As of the, date hereof it has neither opened nor
maintains any Investment Property other than that listed in Section 8 of the
Perfection Certificate. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities
with a value greater than (i) individually, $250,000 or (ii) in the aggregate,
$500,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent and Required
Lenders, either (i) cause the issuer to agree that it will comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (ii) arrange for the Collateral Agent
to become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other Investment Property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
Securities Intermediary or Commodity Intermediary, such Grantor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option such Grantor shall obtain a Securities Account Control Agreement or
Commodities Account Control Agreement from each Securities Intermediary or
Commodity Intermediary, as applicable. The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any Entitlement Orders or
instructions or directions to any such issuer, Securities Intermediary or
Commodity Intermediary pursuant to such Securities Account Control Agreement or
Commodities Account Control Agreement, and shall not withhold its consent to the
exercise of any withdrawal or dealing rights by any Grantor, unless an Event of
Default has occurred and is continuing, or, after giving effect to any such
investment any withdrawal rights would occur. The provisions of this paragraph

 

14

--------------------------------------------------------------------------------

 

shall not apply to any Financial Assets credited to a Securities Account for
which the Collateral Agent is the Securities Intermediary.

(d)    Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a face value greater than (i) individually, $250,000 or
(ii) in the aggregate, $500,000, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request of the Collateral Agent, shall take
such action as the Collateral Agent may request to vest in the Collateral Agent
control under New York UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures satisfactory to the
Collateral Agent and Required Lenders and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

(e)    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Grantor with a
face value greater than (i) individually, $250,000 or (ii) in the aggregate,
$500,000, such Grantor shall promptly notify the Collateral Agent thereof and,
at the request and option of the Collateral Agent, such Grantor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent and Required Lenders, either (i) use commercially reasonable efforts to
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Collateral Agent of the proceeds of any drawing under the
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

(f)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed (i) individually, $250,000 or (ii) in the aggregate, $500,000, the
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent and Required Lenders.

SECTION 4.05.  Covenants Regarding Patent, Trademark and Copyright Collateral.
(a)    Each Grantor (x) agrees that it will not and will not permit any of its
licensees to do any act, or omit to do any act, whereby any Patent that is owned
by such Grantor and is material to the conduct of such Grantor’s business may
become invalidated or dedicated to the public (except as a result of expiration
of such patent at the end of its statutory term or abandonment or other
disposition of such patent that is in the reasonable judgment of Grantor, no
longer economically practicable to maintain or material in the conduct of the
business of Grantor taken as a whole), and (y) agrees that it has marked and
shall continue to mark any products covered by a Patent with the relevant patent
number as necessary or advisable to preserve its rights under applicable patent
laws, in accordance with such prudent and standard practice used in industries
that are the same as or similar to those in which such Grantor is engaged.

(b)    Each Grantor will, for each Trademark that is owned by such Grantor and
material to the conduct of such Grantor’s business, (i) maintain the
enforceability of such Trademark, (ii) maintain the quality of products and
services offered under such Trademark in substantially the same manner as the
date hereof, (iii) display such Trademark with notice of Federal or foreign
registration to the extent necessary and required to preserve its rights under
applicable law and (iv) not knowingly use such Trademark in violation of any
third party rights.

(c)    Each Grantor will, for each work covered by a material registered
Copyright that is owned by such Grantor, use commercially reasonable efforts to
continue to publish, reproduce, display, adopt and distribute the work with
copyright notices as necessary or advisable to preserve its rights under
applicable copyright laws.

(d)    Each Grantor shall notify the Collateral Agent promptly if it knows that
any Patent, Trademark or Copyright material to the conduct of its business and
owned by such Grantor may become abandoned, expired, lapsed, lost or dedicated
to the public (other than as a result of abandonment or other disposition that
is, in the reasonable judgment of the Grantor, no longer economically
practicable to maintain or material in the conduct of the business of the
Grantor, taken as a whole), or of any materially adverse determination or
development (including the institution of any proceeding in the United States
Patent and Trademark Office, United

 

15

--------------------------------------------------------------------------------

 

States Copyright Office or any court or similar office of any country) regarding
such Grantor’s ownership of any Patent, Trademark or Copyright, its right to
register the same, or its right to keep and maintain the same.

(e)    If a Grantor acquires ownership of any Patent, Copyright or Trademark
registration or application or files any application to register any Patent,
Trademark or Copyright, within the United States or any other country or
political subdivision thereof, at any time following the date hereof, such
Grantor shall promptly provide the Collateral Agent with written notice of such
acquisition, registration or application (and, in any event, within thirty
(30) days following the end of each fiscal quarter in which such Grantor
acquires such ownership interest (or such longer period as permitted by the
Collateral Agent, at the direction of the Required Lenders)), and, upon request
of the Collateral Agent, shall execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Security Interest in each such Patent, Copyright or Trademark.
Each Grantor hereby appoints the Collateral Agent as its attorney in fact to
execute (solely after the occurrence and during the continuance of an Event of
Default) and file such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed.

(f)    Each Grantor will take such steps that are, in the good business judgment
of such Grantor, consistent with its past practice in any proceeding before the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
material application relating to each Patent, Trademark and/or Copyright (and to
obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks and Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with such Grantor’s good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties unless such Grantor shall have previously determined that such use or
the pursuit or maintenance of such Patent, Trademark and/or Copyright is no
longer necessary or advisable in the conduct of such Grantor’s business and that
the loss thereof could not reasonably be expected to impair or interfere in any
material respect with the operation of the business conducted by all such
Grantors, taken as a whole, in which case such Grantor will give prompt notice
of any such abandonment to the Collateral Agent.

(g)    In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been infringed, misappropriated,
diluted or otherwise violated by a third person, such Grantor promptly shall
notify the Collateral Agent and shall, if consistent with such Grantor’s good
business judgment, take such actions as such Grantor deems reasonable and
appropriate under the circumstances to protect or enforce such Article 9
Collateral including, without limitation, to sue for infringement,
misappropriation, dilution or other violation, to seek an injunction against
such infringement, misappropriation, dilution or other violation, and to recover
any and all damages for such infringement, misappropriation, dilution or other
violation.

(h)    Upon the occurrence and during the continuance of an Event of Default,
each Grantor shall upon request of the Collateral Agent use its best efforts to
obtain all requisite consents or approvals by the licensor of each material
Copyright License, material Patent License or material Trademark License, and
each other material License, to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Collateral Agent, for the ratable
benefit of the Secured Parties, or its designee; provided that, notwithstanding
anything to the contrary herein, no Grantor shall be required to make any
payments to secure such consent or approval.

ARTICLE V

Remedies

SECTION 5.01.  Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times and that each Grantor will cooperate with
the Collateral Agent by undertaking such actions and executing and delivering to
the Collateral Agent such agreements, instruments, documents and papers as the
Collateral Agent may reasonably request in order to effectuate the following:
(a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantor to the Collateral Agent or its designee, or to become a
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, of any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent the waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession

 

16

--------------------------------------------------------------------------------

 

of or removing the Article 9 Collateral and, generally, to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. For the avoidance of doubt,
each of the Grantors party hereto and each of the Secured Parties, by their
acceptance of the benefits of this Agreement, agree, to the fullest extent
permitted by applicable law, that the Collateral Agent shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any sale or foreclosure
proceeding in respect of the Collateral, including without limitation, sales
occurring pursuant to Section 363 of the Bankruptcy Code or included as part of
any plan subject to confirmation under Section 1129(b)(2)(A)(iii) of the
Bankruptcy Code, to use and apply any of the Obligations as a credit on account
of the purchase price for any Collateral payable by the Collateral Agent at such
sale or foreclosure proceeding, as applicable.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (at the direction of the
Required Lenders) determine. The Collateral Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

SECTION 5.02.  RESERVED.

SECTION 5.03.  Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants (subject to the
following sentence) to the Collateral Agent an irrevocable (during the
continuance of an Event of Default), worldwide, nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors),
to use, license or sublicense any of the Article 9 Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof,
subject, in the case of Trademarks, to the observance of standards of quality
and inspection in connection with the use of such

 

17

--------------------------------------------------------------------------------

 

Trademarks as are sufficient to maintain the validity and enforceability of such
Trademarks. Such use, license or sublicense by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuation of an Event of Default; provided, however, that any
license, sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.

SECTION 5.04.  Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
at the direction of the Required Lenders (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a limited number of
potential purchasers (including a single potential purchaser) to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, at the
direction of the Required Lenders, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01.  Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part an obligation of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 6.02.  Contribution and Subrogation. Each Guarantor (each, a
“Contributing Guarantor”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation, or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Obligation owed to any Secured Party, and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 6.01, each Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to (i) the amount of such
payment or (ii) the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

 

 

SECTION 6.03.  Subordination. (a)Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations (other than indemnification Obligations for which no
claims have been made). No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the

 

18

--------------------------------------------------------------------------------

 

obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

(b)    The Borrower and each Guarantor hereby agree that all Indebtedness and
other monetary obligations owed by it to the Borrower or any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of the Obligations (other than indemnification Obligations for which no claims
have been made).

ARTICLE VII

Miscellaneous

SECTION 7.01.  Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Term Loan Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of the Term Loan Agreement.

SECTION 7.02.  Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Term Loan Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Term Loan Agreement, any other Loan Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement (other than the defense
of performance or payment in full).

SECTION 7.03.  Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on their behalf and notwithstanding that the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Term Loan Agreement, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under any Loan Document is outstanding and unpaid and so long as
the Commitments have not expired or terminated.

SECTION 7.04.  Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective successors and assigns, and shall inure to the benefit of
such Loan Party, the Collateral Agent and the other Secured Parties and their
respective successors and assigns, except that no Loan Party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly contemplated or permitted by this Agreement or the Term Loan
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.05.  Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.06.  Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Term Loan Agreement.

(b)    Without limitation of its indemnification obligations under the other
Loan Documents, the Borrower, Holdings and each Grantor agree, jointly and
severally, to indemnify the Collateral Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution,
delivery or performance

 

19

--------------------------------------------------------------------------------

 

of this Agreement or any agreement or instrument contemplated hereby or the
performance by the parties hereto of their respective obligations hereunder,
(ii) any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, whether or not any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or
(iii) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee. To the extent
permitted by applicable law, no Grantor shall assert, and each Grantor hereby
waives any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of proceeds thereof. Each Grantor acknowledges and agrees
that such Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each material contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

(c)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any other Secured Party. All amounts due under this
Section 7.06 shall be payable on written demand therefor and shall bear
interest, on and from the date of demand, at the rate specified in
Section 2.06(a) of the Term Loan Agreement.

SECTION 7.07.  Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable upon the occurrence and during the continuance of an Event of Default
to accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent, (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement in accordance with its terms, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes and (i) upon the occurrence and during the continuance of any Event of
Default, to file any Notices of Assignment pursuant to Section 5.01 hereof;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, willful misconduct or bad faith.

SECTION 7.08.  Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09.  Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the

 

20

--------------------------------------------------------------------------------

 

Collateral Agent, the Administrative Agent and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Term Loan Agreement.

SECTION 7.10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11.  Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.12.  Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image transmission (e.g., “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 7.13.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14.  Jurisdiction; Consent to Service of Process. (a)Each of the
Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in the Borough of Manhattan in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
Loan Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the Loan Parties agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Collateral Agent, the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.

(b)    Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section 7.14. Each of the Loan
Parties hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

21

--------------------------------------------------------------------------------

 

(c)    Each of the parties hereto hereby irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
to serve process in any other manner permitted by law.

SECTION 7.15.  Termination or Release. (a)This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall automatically terminate upon the
Discharge of the Obligations.

(b)    A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interests created hereunder in the
Collateral of such Subsidiary Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Term Loan Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary.

(c)    Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Loan Documents to any Person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any approval, authorization, consent or
ratification by the Required Lenders pursuant to Section 9.08 of the Term Loan
Agreement, the Security Interest in such Collateral shall be automatically
released.

(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver, as
applicable, to any Grantor, at such Grantor’s expense, all Uniform Commercial
Code termination statements, all releases in connection with all filings made in
the United States Patent and Trademark Office, and in the United States
Copyright Office and similar documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 7.15 shall be without recourse to or
representation or warranty by the Collateral Agent or any Secured Party. Without
limiting the provisions of Section 7.06, the Borrower shall reimburse the
Collateral Agent upon demand for all costs and out of pocket expenses, including
the reasonable fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 7.15.

SECTION 7.16.  Additional Subsidiaries. Any Subsidiary that is required to
become a party hereto pursuant to Section 5.12 of the Term Loan Agreement shall
enter into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming
such a Subsidiary. Upon execution and delivery by the Collateral Agent and such
Subsidiary of a supplement in the form of Exhibit A hereto, such Subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

SECTION 7.17.  Right of Setoff. If an Event of Default shall have occurred and
is continuing, each Secured Party is hereby authorized with the prior written
consent of the Collateral Agent at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all Collateral (including
any deposits (general or special, time or demand, provisional or final)) at any
time held and other obligations at any time owing by such Secured Party to or
for the credit or the account of any Grantor against any and all of the
obligations of such Grantor now or hereafter existing under this Agreement and
the other Loan Documents held by such Secured Party, irrespective of whether or
not such Secured Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of each Secured Party under this Section 7.17 are in addition to other rights
and remedies (including other rights of setoff) which such Secured Party may
have.

SECTION 7.18.  ABL Priority Collateral. If at any time prior to the Discharge of
the ABL Obligations there is a delivery obligation with respect to any ABL
Priority Collateral and such delivery cannot be made by the applicable Grantor
to both Collateral Agent and ABL Agent, such delivery requirement shall be
satisfied by delivery by the applicable Grantor to ABL Agent.

SECTION 7.19.  Intercreditor Agreement. Collateral Agent, by its acceptance of
the benefits provided hereunder, (a) consents to the subordination of Liens
provided for in the Intercreditor Agreement and (b) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreement. Collateral Agent hereby agrees that the terms, conditions and
provisions contained in this Agreement are subject to the Intercreditor
Agreement and, in the event of a conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

[Remainder of page intentionally left blank]

 

 

 

 

22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement us of
the day and year first above written.

 

GRANTORS:

 

SPORTSMAN’S WAREHOUSE, INC.

 

 

 

 

 

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

  Name: Kevan Talbot

 

 

 

 

  Title: Chief Financial Officer

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

  Name: Kevan Talbot

 

 

 

 

  Title: Chief Financial Officer

 

MINNESOTA MERCHANDISING CORP.

 

 

 

 

 

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

  Name: Kevan Talbot

 

 

 

 

  Title: Chief Financial Officer

 

SPORTSMAN’S WAREHOUSE SOUTHWEST, INC.

 

 

 

 

 

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

  Name: Kevan Talbot

 

 

 

 

  Title: Chief Financial Officer

 

PACIFIC FLYWAY WHOLESALE, LLC

 

 

 

 

 

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

  Name: Kevan Talbot

 

 

 

 

  Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

SPORTSMAN’S WAREHOUSE DEVELOPMENT I, LLC

 

 

 

 

 

 

 

By:

 

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

 

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

  Name: Kevan Talbot

 

 

 

 

  Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

COLLATERAL AGENT:

 

CORTLAND CAPITAL MARKET SERVICES LLC

 

 

 

 

 

 

 

By:

 

/s/ Emily Ergang Pappas

 

 

 

 

Name: Emily Ergang Pappas

 

 

 

 

Title: Associate Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule I to the Guarantee and

Collateral Agreement

SUBSIDIARY GUARANTORS

Sportsman’s Warehouse Southwest, Inc., a California corporation

Minnesota Merchandising Corp., a Minnesota corporation

Pacific Flyway Wholesale, LLC, a Delaware limited liability company

Sportsman’s Warehouse Development I, LLC, a Delaware limited liability company

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule II to the Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Issuer

  

Number of
Certificate

  

Registered Owner

  

Number and Class of Equity Interest

  

Percentage
of Equity
Interests

 

Sportsman’s Warehouse, Inc.

  

1

  

Sportsman’s Warehouse Holdings, Inc.

  

100 shares of Common Stock

  

 

100%

 

Minnesota Merchandising Corp.

  

1

  

Sportsman’s Warehouse Holdings, Inc.

  

100 shares of Common Stock

  

 

100%

 

Sportsman’s Warehouse Southwest, Inc.

  

1

  

Sportsman’s Warehouse, Inc.

  

100 shares of Common Stock

  

 

100%

 

Pacific Flyway Wholesale, LLC

  

N/A

  

Sportsman’s Warehouse, Inc.

  

 

Percentage Interests

  

100% of
percentage
interest

 

Sportsman’s Warehouse Development I, LLC

  

N/A

  

Sportsman’s Warehouse, Inc.

  

 

Percentage Interests

  

100% of
percentage
interest

PLEDGED DEBT SECURITIES

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

COPYRIGHTS OWNED BY SPORTSMAN’S WAREHOUSE, INC.

None.

PATENTS OWNED BY SPORTSMAN’S WAREHOUSE, INC.

None.

TRADEMARKS OWNED BY SPORTSMAN’S WAREHOUSE, INC.

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

U.S. Trademark Registrations

 

MARK

  

REG. DATE

  

REG. NO.

  

GRANTOR

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE HUNTING

FISHING CAMPING RELOADING

OUTERWEAR FOOTWEAR and design

  

10/03/2000

 

2,390,988

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

VITAL IMPACT

  

12/14/2004

 

2,911,265

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

THE GREAT INDOORS FOR THOSE WHO

LOVE THE GREAT OUTDOORS

  

09/27/2005

 

3,001,204

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE EST. 1986

OUTFITTER with design

  

04/03/2007

 

3,223,766

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE AMERICA’S

PREMIER OUTFITTER and design

  

07/22/2008

 

3,472,243

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE

  

09/01/2009

 

3,675,144

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE and design

  

12/07/2010

 

3,886,160

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE AMERICA’S

PREMIER OUTFITTER HUNTING ·

FISHING · CAMPING · RELOADING ·

OUTERWEAR · FOOTWEAR and design

  

12/07/2010

 

3,886,154

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

LOST RIVER

  

05/23/2006

 

3,095,578

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

ELK HUNTER

  

11/14/2006

 

3,172,144

 

Sportsman’s
Warehouse, Inc.

 

 

 

 

 

 

 

SPORTSMAN’S NEWS THE OFFICIAL

PUBLICATION OF SPORTSMAN’S

WAREHOUSE

  

01/01/2013

 

4,267,214

 

Sportsman’s
Warehouse, Inc.

State Trademark Registrations

 

 

 

 

- 4 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

STATE

  

MARK

  

REG. DATE

 

REG. NO.

  

GRANTOR

 

 

 

 

 

 

 

 

 

Colorado

  

SPORTSMAN’S WAREHOUSE HUNTING

FISHING CAMPING RELOADING

OUTERWEAR FOOTWEAR

  

02/19/1999

 

19991032010

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

 

 

Colorado

  

SPORTS WAREHOUSE INC.

  

02/19/1999

 

19991032013

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

 

 

Washington

  

SPORTSMAN’S WAREHOUSE

SUPERIMPOSED OVER AN OUTLINE OF

MOUNTAINS

  

07/23/2007

 

51,926

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

 

 

Idaho

  

SPORTSMAN’S WAREHOUSE HUNTING

FISHING CAMPING RELOADING

OUTERWEAR FOOTWEAR and design

  

02/08/1999

 

16237

 

Sports
Warehouse,
Inc.

 

 

 

 

 

 

 

 

 

Idaho

  

SPORTSMAN’S WAREHOUSE

  

02/08/1999

 

16236

 

Sports
Warehouse,
Inc.

 

 

 

 

 

 

 

 

 

Montana

  

SPORTSMAN’S WAREHOUSE

  

05/19/2003

 

22742

 

Sports
Warehouse,
Inc.

 

 

 

 

 

 

 

 

 

Utah

  

SPORTSMAN’S WAREHOUSE

SUPERIMPOSED OVER AN OUTLINE OF

MOUNTAINS

  

01/30/1998

(Renewed
3/19/2008)

 

UT 37654

2524501-

0190

 

Sports
Warehouse,
Inc.

Trade Names

 

STATE

  

TRADE NAME

  

REG. NO.

  

REG. DATE

 

GRANTOR

 

 

 

 

 

 

 

 

 

Wyoming

  

SPORTSMAN’S WAREHOUSE

  

2000-

000404918

  

05/25/2000

(Renewed
05/21/2010)

 

Sports
Warehouse,
Inc.

 

 

 

 

 

 

 

 

 

Colorado

  

SPORTSMAN’S WAREHOUSE

  

19991024660

  

02/09/1999

 

Sportsman’s
Warehouse,
Inc.

U.S. Trademark Applications

 

 

 

 

- 5 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

TRADEMARK

  

APPLICATION
NUMBER

  

APPLICATION
DATE

  

GRANTOR

 

 

 

 

 

 

 

K

  

86/374,484

 

08/22/2014

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

Killik

  

86/374,477

 

08/22/2014

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

K KILLIK

  

86/374,482

 

08/22/2014

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

VI VITAL IMPACT

  

86/343,199

 

07/21/2014

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

VITAL IMPACT

  

86/343,196

 

07/21/2014

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

TAKE IT OUTSIDE

  

86/015,232

 

07/19/2013

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE

AMERICA’S PREMIER

OUTFITTER HUNTING FISHING

CAMPING RELOADING

CLOTHING FOOTWEAR TAKE IT

OUTSIDE

  

86/015,241

 

07/19/2013

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

SW

  

86/004,216

 

07/08/2013

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

DESIGN (Outline of Mountain Range)

  

85/727,803

 

09/13/2012

 

Sportsman’s
Warehouse,
Inc.

 

 

 

 

 

 

 

RUSTIC RIDGE

  

85/721,995

 

09/06/2012

 

Sportsman’s
Warehouse,
Inc.

Domain Name Registrations

 

 

Domain Name

  

Privacy
Status

  

Registrar

  

Registration
Date

  

OWNER

 

 

 

 

 

 

 

 

 

 

 

BOYDSSPORTSMANSWAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

08/02/2010

 

Sportsman’s
Warehouse

 

 

 

 

- 6 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

 

Domain Name

  

Privacy
Status

  

Registrar

  

Registration
Date

  

OWNER

 

 

 

 

 

 

 

 

 

 

 

BOYDSSPORTSMANWAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

07/18/2010

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

03/05/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

EMAILSW.COM

  

Public

 

GoDaddy.com
LLC

 

10/11/2001

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

EMAILSW.NET

  

Public

 

GoDaddy.com
LLC

 

10/29/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

EMAILSW.US

  

Public

 

GoDaddy.com
LLC

 

10/29/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/27/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

PACIFICFLYWAY.NET

  

Public

 

GoDaddy.com
LLC

 

10/25/1999

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

RUSTICRIDGECO.COM

  

Public

 

GoDaddy.com
LLC

 

09/13/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

RUSTICRIDGEOUTFITTERS.COM

  

Public

 

GoDaddy.com
LLC

 

09/13/2012

 

Sportsman’s
Warehouse

*** Indicates that certain information contained herein has been omitted and
confidentially submitted separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

 

 

 

 

- 7 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

 

Domain Name

  

Privacy
Status

  

Registrar

  

Registration
Date

  

OWNER

 

 

 

 

 

 

 

 

 

 

 

RUSTICRIDGESPORTS.COM

  

Public

 

GoDaddy.com
LLC

 

09/13/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

RUSTICSPORTSMANS.COM

  

Public

 

GoDaddy.com
LLC

 

09/13/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

RUSTIKRIDGE.COM

  

Public

 

GoDaddy.com
LLC

 

09/05/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SMWDEPOT.COM

  

Public

 

GoDaddy.com
LLC

 

04/12/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SMWH.NET

  

Public

 

GoDaddy.com
LLC

 

05/02/2004

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SMWOUTPOST.COM

  

Public

 

GoDaddy.com
LLC

 

04/12/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SMWSHOP.COM

  

Public

 

GoDaddy.com
LLC

 

11/03/2011

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SMWSTORE.COM

  

Public

 

GoDaddy.com
LLC

 

11/03/2011

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTMANSWAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

10/22/2004

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS-WAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

06/28/2002

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS-WAREHOUSE.INFO

  

Public

 

GoDaddy.com
LLC

 

06/16/2009

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS-WAREHOUSE.MOBI

  

Public

 

GoDaddy.com
LLC

 

06/16/2009

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS-WAREHOUSE.NET

  

Public

 

GoDaddy.com
LLC

 

06/16/2009

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS-WAREHOUSE.ORG

  

Public

 

GoDaddy.com
LLC

 

06/16/2009

 

Sportsman’s
Warehouse

 

 

 

 

- 8 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

 

Domain Name

  

Privacy
Status

  

Registrar

  

Registration
Date

  

OWNER

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS-WAREHOUSE.US

  

Public

 

GoDaddy.com
LLC

 

06/16/2009

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS.MOBI

  

Public

 

GoDaddy.com
LLC

 

03/06/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS.NAME

  

Public

 

GoDaddy.com
LLC

 

10/12/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS.ORG

  

Public

 

GoDaddy.com
LLC

 

10/25/2001

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS.TV

  

Public

 

GoDaddy.com
LLC

 

10/08/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANS.WS

  

Public

 

GoDaddy.com
LLC

 

10/12/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSAVIATION.COM

  

Public

 

GoDaddy.com
LLC

 

11/08/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSFISHINGWAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

11/10/2011

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSHUNTINGWAREHOUSE.NET

  

Public

 

GoDaddy.com
LLC

 

10/06/2010

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNATION.COM

  

Public

 

GoDaddy.com
LLC

 

08/18/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNATION.ORG

  

Public

 

GoDaddy.com
LLC

 

08/18/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNEWS.BIZ

  

Public

 

GoDaddy.com
LLC

 

02/27/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNEWS.COM

  

Public

 

GoDaddy.com
LLC

 

03/21/2004

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNEWS.INFO

  

Public

 

GoDaddy.com
LLC

 

02/27/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNEWS.MOBI

  

Public

 

GoDaddy.com
LLC

 

09/17/2008

 

Sportsman’s
Warehouse

 

 

 

 

- 9 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

 

Domain Name

  

Privacy
Status

  

Registrar

  

Registration
Date

  

OWNER

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNEWS.NET

  

Public

 

GoDaddy.com
LLC

 

12/17/2004

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNEWS.ORG

  

Public

 

GoDaddy.com
LLC

 

06/27/2006

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSNEWS.WS

  

Public

 

GoDaddy.com
LLC

 

02/27/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

02/27/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUS.COM

  

Public

 

GoDaddy.com
LLC

 

09/18/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.BIZ

  

Public

 

GoDaddy.com
LLC

 

10/12/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.CC

  

Public

 

GoDaddy.com
LLC

 

10/18/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.CN

  

Public

 

GoDaddy.com
LLC

 

10/18/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

12/21/1999

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.COM.CN

  

Public

 

GoDaddy.com
LLC

 

10/18/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.INFO

  

Public

 

GoDaddy.com
LLC

 

10/12/2007

 

Sportsman’s
Warehouse

*** Indicates that certain information contained herein has been omitted and
confidentially submitted separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

 

 

 

 

- 10 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

 

Domain Name

  

Privacy
Status

  

Registrar

  

Registration
Date

  

OWNER

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.MOBI

  

Public

 

GoDaddy.com
LLC

 

03/06/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.NAME

  

Public

 

GoDaddy.com
LLC

 

10/12/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.NET

  

Public

 

GoDaddy.com
LLC

 

10/25/1999

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.NET.CN

  

Public

 

GoDaddy.com
LLC

 

10/18/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.ORG

  

Public

 

GoDaddy.com
LLC

 

02/04/2003

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.ORG.CN

  

Public

 

GoDaddy.com
LLC

 

10/18/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.TV

  

Public

 

GoDaddy.com
LLC

 

10/12/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.US

  

Public

 

GoDaddy.com
LLC

 

02/04/2003

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWAREHOUSE.WS

  

Public

 

GoDaddy.com
LLC

 

10/12/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

12/26/2007

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWEARHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

11/27/2005

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWH.COM

  

Public

 

GoDaddy.com
LLC

 

07/31/2008

 

Sportsman’s
Warehouse

*** Indicates that certain information contained herein has been omitted and
confidentially submitted separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

 

 

 

 

- 11 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

 

 

Domain Name

  

Privacy
Status

  

Registrar

  

Registration
Date

  

OWNER

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWHAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

10/30/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

02/25/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSWHSE.COM

  

Public

 

GoDaddy.com
LLC

 

07/31/2008

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANWAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

06/25/2002

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SWOUTPOST.COM

  

Public

 

GoDaddy.com
LLC

 

04/12/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

THESPORTSMANSWAREHOUSE.INFO

  

Public

 

GoDaddy.com
LLC

 

01/21/2011

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSHUNTINGWAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

10/06/2010

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTMANSWEREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

12/02/2006

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMAN-WAREHOUSE.COM

  

Public

 

GoDaddy.com
LLC

 

09/29/2004

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

YUKONGOLDOUTFITTERS.COM

  

Public

 

GoDaddy.com
LLC

 

09/18/2012

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

01/08/2014

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSMAINCAMP.COM

  

Public

 

GoDaddy.com
LLC

 

10/09/2013

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSPIKECAMP.COM

  

Public

 

GoDaddy.com
LLC

 

10/08/2013

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

***

  

Private

 

GoDaddy.com
LLC

 

10/30/2013

 

Sportsman’s
Warehouse

*** Indicates that certain information contained herein has been omitted and
confidentially submitted separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

 

 

 



 

- 12 -

--------------------------------------------------------------------------------

 

 

SPORTSMANSSPIKECAMP.COM

  

Public

 

GoDaddy.com
LLC

 

10/08/2013

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

SPORTSMANSSPIKECAMP.NET

  

Public

 

GoDaddy.com
LLC

 

10/08/2013

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

VITALIMPACT.NET

  

Public

 

GoDaddy.com
LLC

 

03/05/2014

 

Sportsman’s
Warehouse

 

 

 

 

 

 

 

 

 

 

 

VITALIMPACTGEAR.COM

  

Public

 

GoDaddy.com
LLC

 

03/05/2014

 

Sportsman’s
Warehouse

 

 

 

 

- 13 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

COPYRIGHTS OWNED BY SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

None.

PATENTS OWNED BY SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

None.

TRADEMARKS OWNED BY SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

None.

 

 

 

 

- 14 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

COPYRIGHTS OWNED BY SPORTSMAN’S WAREHOUSE SOUTHWEST, INC.

None.

PATENTS OWNED BY SPORTSMAN’S WAREHOUSE SOUTHWEST, INC.

None.

TRADEMARKS OWNED BY SPORTSMAN’S WAREHOUSE SOUTHWEST, INC.

None.

 

 

 

 

- 15 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

COPYRIGHTS OWNED BY MINNESOTA MERCHANDISING CORP.

None.

PATENTS OWNED BY MINNESOTA MERCHANDISING CORP.

None.

TRADEMARKS OWNED BY MINNESOTA MERCHANDISING CORP.

None.

 

 

 

 

- 16 -

--------------------------------------------------------------------------------

 

Schedule III to the Guarantee and

Collateral Agreement

COPYRIGHTS OWNED BY PACIFIC FLYWAY WHOLESALE, LLC

None.

PATENTS OWNED BY PACIFIC FLYWAY WHOLESALE, LLC

None.

TRADEMARKS OWNED BY PACIFIC FLYWAY WHOLESALE, LLC

None.

 

 

 

 

- 17 -

--------------------------------------------------------------------------------

 

Schedule IV to the Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS

None.

 

 

 

 

- 18 -

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF SUPPLEMENT

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], 20[•] to the Guarantee
and Collateral Agreement dated as of December 3, 2014 (the “Guarantee and
Collateral Agreement”), among SPORTSMAN’S WAREHOUSE, INC., a Utah corporation
(the “Borrower”), SPORTSMAN’S WAREHOUSE HOLDINGS, INC., a Delaware corporation
(“Holdings”), each Subsidiary of the Borrower from time to time party thereto
(each such Subsidiary individually a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors, Borrower and Holdings
are referred to collectively herein as the “Grantors”) and CORTLAND CAPITAL
MARKET SERVICES LLC, as collateral agent (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).

A.    Reference is made to the Term Loan Agreement dated as of December 3, 2014
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and Cortland Capital Market Services LLC, as
administrative agent for the Lenders (in such capacity, together with tis
successors and assigns in such capacity, the “Administrative Agent”) and as
Collateral Agent.

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Term Loan Agreement or the Guarantee
and Collateral Agreement referred to therein, as applicable.

C.    The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans. Section 7.16 of the Guarantee and
Collateral Agreement provides that additional Subsidiaries may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Term Loan Agreement to become a
Subsidiary Guarantor and a Grantor under the Guarantee and Collateral Agreement
in order to induce the Lenders to make additional Loans and as consideration for
Loans previously made.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1.  In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Grantor by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Grantor hereby (a) agrees to all the terms and provisions
of the Guarantee and Collateral Agreement applicable to it as a Grantor and
Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof (after giving effect to this Supplement) with the same effect as though
made on and as of such date (with all references to “the date hereof” contained
in the Guarantee and Collateral Agreement being references to the date of this
Supplement with respect to the New Grantor), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date); provided that, in each case, where a representation and warranty is
qualified as to materiality or by Material Adverse Effect, the applicable
materiality qualifier set forth in clause (b) shall be disregarded for purposes
of this condition. In furtherance of the foregoing, the New Grantor, as security
for the payment or performance, as the case may be, in full of the Obligations
hereby pledges to the Collateral Agent, for the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, a Security Interest, in all
right, title or interest in or to any and all of the assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest.
Each reference to a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and
Collateral Agreement shall be deemed to include the New Grantor. The Guarantee
and Collateral Agreement is hereby incorporated herein by reference.

SECTION 2.  The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

--------------------------------------------------------------------------------

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of any and all Equity
Interests and Pledged Debt Securities now owned by the New Grantor, (b) set
forth on Schedule II attached hereto is a true and correct schedule of any and
all Intellectual Property applications or registrations now owned by the New
Grantor, (c) set forth on Schedule III attached hereto is a true and correct
schedule of any and all Commercial Tort Claims now held by the New Grantor and
(d) set forth under its signature hereto, is the true and correct legal name of
the New Grantor and its jurisdiction of organization. Such schedules supplement
Schedules II, III and IV, respectively, to the Collateral & Guarantee Agreement
and shall be deemed a part thereof for all purposes of the Collateral &
Guarantee Agreement.

SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.  All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Term Loan Agreement. All communications
and notices hereunder to the New Grantor shall be given to it in care of the
Borrower as provided in Section 9.01 of the Term Loan Agreement.

SECTION 9.  The New Grantor agrees to reimburse the Collateral Agent for its
out-of- pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Collateral
Agent (subject to the limitations set forth in Section 9.05 of the Term Loan
Agreement).

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

[                                                              ]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

Legal Name:

 

 

 

 

Jurisdiction of Formation:

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Collateral of the New Grantor

EQUITY INTERESTS

 

 

  

 

 

 

  

 

 

 

  

 

Number and

 

  

 

 

 

 

  

 

Number of

 

  

 

Registered

 

  

 

Class of

 

  

 

Percentage

 

Issuer

 

  

 

Certificate

 

  

 

Owner

 

  

 

Equity Interest

 

  

 

of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

 

  

 

Principal

 

  

 

 

 

  

 

 

 

Issuer

 

  

 

Amount

 

  

 

Date of Note

 

  

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY

[Follow format of Schedule III to the

Guarantee and Collateral Agreement.]

 

 

 

 

1

--------------------------------------------------------------------------------

 

FORM OF PERFECTION CERTIFICATE

[See attached]

 

 

 

 

2

--------------------------------------------------------------------------------

 

FORM OF SHORT FORM INTELLECTUAL PROPERTY AGREEMENT

See attached.

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT C-1

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT (“Agreement”), dated as of [ , ], 20[__], by
[          ], a [          ], and [          ], a [          ] (each herein
referred to as a “Grantor” and, together, the “Grantors”), in favor of Cortland
Capital Market Services LLC, located at [          ], as collateral agent (in
such capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Term Loan
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, each Grantor owns the Trademark (as defined in the Guarantee and
Collateral Agreement referenced below) registrations and applications listed as
owned by such Grantor on Schedule 1 annexed hereto; and

WHEREAS, pursuant to that certain Term Loan Agreement dated as of December 3,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) among the Borrower, Holdings, the Lenders (as
each is defined in the Term Loan Agreement) and, in its capacity as
administrative agent and collateral agent, the Collateral Agent, the Lenders
have agreed to extend credit to the Borrower pursuant to, and upon the terms and
conditions specified therein; and

WHEREAS, the obligations of the Lenders to extend credit to the Borrower are
conditioned upon, among other things, the execution and delivery of that certain
Guarantee and Collateral Agreement dated as of December 3, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) among Borrower, Holdings, the subsidiaries of the
Borrower from time to time party thereto (including each Grantor) and, in its
capacity as collateral agent, the Collateral Agent;

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has pledged to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and granted to the Collateral Agent, its
successors and assigns, a security interest in all right, title or interest in
the Trademark Collateral (as defined below), whether now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time may acquire any right, title or interest, as security for the payment or
performance, as the case may be of the Obligations (as defined in the Term Loan
Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor, as security for the payment or
performance, as the case may be of the Obligations, hereby pledges to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, a security interest in all right, title or interest in or to the
following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time may acquire any right, title or interest:

(a)    all of the Trademarks owned by such Grantor, including, without
limitation:

(i)      each Trademark registration and application listed as owned by such
Grantor on Schedule 1 annexed hereto;

(ii)     all goodwill associated therewith or symbolized by such Trademarks, and

(iii)    all proceeds of and products of such Trademarks, including any claim by
such Grantor against third parties for past, present, future infringement or
dilution of such Trademarks or injury to the goodwill associated with such
Trademarks.

Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Trademark” shall not include any Trademark applications
filed in the United States Patent and Trademark Office on the basis of a
Grantor’s “intent-to-use” such Trademark (unless and until a statement of use in
connection therewith has been filed with the United States Patent and Trademark
Office). Each Grantor acknowledges that, following the filing with the United
States Patent and Trademark Office of a statement of use with respect to any
intent-to-use Trademark, such Grantor’s interest in any such intent-to-use
Trademark application shall automatically be subject to the security interest in
favor of the Collateral Agent granted hereunder.

The foregoing security interest is granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Guarantee and
Collateral Agreement. Each Grantor does hereby further acknowledge and affirm
that the rights and remedies of Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Guarantee and Collateral Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Agreement is deemed to conflict with the
Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall control.

 

--------------------------------------------------------------------------------

 

This Agreement shall be construed in accordance with and governed by the laws of
the state of New York, without regard to conflict of laws principles. Each party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America, sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court.

This Agreement may be executed in counterparts, each of which shall constitute
an original but all of which when taken together shall constitute a single
contract.

[signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
by its officer thereunto duly authorized as of the date first set forth above.

 

[                             ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[                             ]

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:

CORTLAND CAPITAL MARKET SERVICES LLC,

as Collateral Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

to

Trademark Security Agreement

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT (“Agreement”), dated as of [          ,    ], 20[__],
by [          ], a [          ], and [          ], a [          ] (each herein
referred to as a “Grantor” and, together, the “Grantors”), in favor of Cortland
Capital Market Services LLC, located at [          ], as collateral agent (in
such capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Term Loan
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, each Grantor owns the Patents (as defined in the Guarantee and
Collateral Agreement referenced below) and Patent applications listed as owned
by such Grantor on Schedule 1 annexed hereto; and

WHEREAS, pursuant to that certain Term Loan Agreement dated as of December 3,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) among the Borrower, Holdings, the Lenders (as
each is defined in the Term Loan Agreement) and, in its capacity as
administrative agent and collateral agent, the Collateral Agent, Lenders have
agreed to extend credit to the Borrower pursuant to, and upon the terms and
conditions specified therein; and

WHEREAS, the obligations of the Lenders to extend credit to the Borrower are
conditioned upon, among other things, the execution and delivery of that certain
Guarantee and Collateral Agreement dated as of December 3, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) among Borrower, Holdings, the subsidiaries of the
Borrower from time to time party thereto (including each Grantor) and, in its
capacity as collateral agent, the Collateral Agent;

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has pledged to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and granted to the Collateral Agent, its
successors and assigns, a security interest in all right, title or interest in
the Patent Collateral (as defined below), whether now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time may acquire any right, title or interest, as security for the payment or
performance, as the case may be of the Obligations (as defined in the Term Loan
Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor, as security for the payment or
performance, as the case may be of the Obligations, hereby pledges to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, a security interest in all right, title or interest in or to the
following (all of the following items or types of property being herein
collectively referred to as the “Patent Collateral”), whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time may acquire any right, title or interest:

(a)    all of the Patents owned by such Grantor, including, without limitation:

(i)      each issued Patent and Patent application listed as owned by such
Grantor on Schedule 1 annexed hereto;

(ii)     all reissues, continuations, divisions, continuations-in-part, renewals
or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein; and

(iii)    all proceeds of and products of such Patents, including any claim by
such Grantor against third parties for past, present, future infringement of
such Patents.

The foregoing security interest is granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Guarantee and
Collateral Agreement. Each Grantor does hereby further acknowledge and affirm
that the rights and remedies of Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Guarantee and Collateral Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Agreement is deemed to conflict with the
Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall control.

This Agreement shall be construed in accordance with and governed by the laws of
the state of New York, without regard to conflict of laws principles. Each party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America, sitting in New York City, and any appellate

 

1

--------------------------------------------------------------------------------

 

court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.

This Agreement may be executed in counterparts, each of which shall constitute
an original but all of which when taken together shall constitute a single
contract.

[signature page follows]

 

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
by its officer thereunto duly authorized as of the date first set forth above.

 

[                     ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[                     ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:

CORTLAND CAPITAL MARKET SERVICES LLC,

as Collateral Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

to

Patent Security Agreement

ISSUED PATENTS AND PATENT APPLICATIONS

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-3

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT (“Agreement”), dated as of [            ,    ],
20[    ], by [                    ], a [                    ], and
[                    ], a [                    ] (each herein referred to as a
“Grantor” and, together, the “Grantors”), in favor of Cortland Capital Market
Services LLC, located at [                    ], as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Term Loan
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, each Grantor owns the Copyright (as defined in the Guarantee and
Collateral Agreement referenced below) registrations and applications listed as
owned by such Grantor on Schedule 1 annexed hereto; and

WHEREAS, pursuant to that certain Term Loan Agreement dated as of December 3,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) among the Borrower, Holdings, the Lenders (as
each is defined in the Term Loan Agreement) and, in its capacity as
administrative agent and collateral agent, the Collateral Agent, the Lenders
have agreed to extend credit to the Borrower pursuant to, and upon the terms and
conditions specified therein; and

WHEREAS, the obligations of the Lenders to extend credit to the Borrower are
conditioned upon, among other things, the execution and delivery of that certain
Guarantee and Collateral Agreement dated as of December 3, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) among Borrower, Holdings, the subsidiaries of the
Borrower from time to time party thereto (including each Grantor) and, in its
capacity as collateral agent, the Collateral Agent;

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has pledged to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and granted to the Collateral Agent, its
successors and assigns, a security interest in all right, title or interest in
the Copyright Collateral (as defined below), whether now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time may acquire any right, title or interest, as security for the payment or
performance, as the case may be of the Obligations (as defined in the Term Loan
Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor, as security for the payment or
performance, as the case may be of the Obligations, hereby pledges to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, a security interest in all right, title or interest in or to the
following (all of the following items or types of property being herein
collectively referred to as the “Copyright Collateral”), whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time may acquire any right, title or interest:

(a)    all of the Copyrights owned by such Grantor, including, without
limitation:

(i)      each Copyright registration and application listed as owned by such
Grantor on Schedule 1 annexed hereto; and

(ii)     all proceeds of and products of such Copyrights, including any claim by
such Grantor against third parties for past, present, future infringement of
such Copyrights.

The foregoing security interest is granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Guarantee and
Collateral Agreement. Each Grantor does hereby further acknowledge and affirm
that the rights and remedies of Collateral Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Guarantee and Collateral Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Agreement is deemed to conflict with the
Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall control.

This Agreement shall be construed in accordance with and governed by the laws of
the state of New York, without regard to conflict of laws principles. Each party
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America, sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court.

 

2

--------------------------------------------------------------------------------

 

This Agreement may be executed in counterparts, each of which shall constitute
an original but all of which when taken together shall constitute a single
contract.

[signature page follows]

 

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
by its officer thereunto duly authorized as of the date first set forth above.

 

[                     ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[                     ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:

CORTLAND CAPITAL MARKET SERVICES LLC,

as Collateral Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C-3 to the

Guarantee and

Collateral Agreement

SCHEDULE 1

to

Copyright Security Agreement

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

 

 

 

 

 